DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 02 February 2021, this is a First Action Non-Final Rejection on the Merits.  Claims 1-4 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03 May 2021 and 18 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma (US 2009/0237293 A1).
Regarding claim 1, Sakuma teaches a method for controlling an apparatus (Figure 1, inter-vehicle communication device 11) for a first vehicle, the apparatus for the first vehicle comprising a processor and a memory (Figure 1, system control ECU 31, at least as in paragraphs 0036-0037, wherein the ECU 31 is configured and programmed to repeatedly carry out processing, and further wherein information is stored on the ECU 31), the method comprising: 
receiving first positional information, the first positional information including a current position of the first vehicle, a traveling direction of the first vehicle, and a traveling speed of the first vehicle (Figures 1-3; at least as in paragraphs 0021-0023 and 0033-0036, wherein the communication device 11 receives GPS data including position, traveling direction and speed of the subject vehicle equipped with said communication device 11); 
receiving second positional information from a wireless device mounted in a second vehicle, the second positional information including a current position of the second vehicle, a traveling direction of the second vehicle, and a traveling speed of the second vehicle (Figures 1-3; at least as in paragraphs 0005, 0021-0023 and 0033-0036, wherein multiple vehicles each equipped with a communication device 11, transmit traveling information (i.e. GPS data including position, traveling direction speed, etc.) between each other such that the accuracy of position information transmitted from other communications device(s) 11 is enhanced and the position of the communication device can be precisely recognized); 
estimating a future position of the first vehicle on the basis of the first positional information (Figures 10 & 11; at least as in paragraphs 0072-0074 and 0080-0086, wherein based on received positional information, a future position of the vehicle is determined); 
estimating a future position of the second vehicle on the basis of the second positional information (Figures 10 & 11; at least as in paragraphs 0072-0074 and 0080-0086, wherein based on received positional information, a future position of the other (i.e. proximate, preceding, forward, etc.) vehicle is determined); 
determining whether a distance between the future position of the first vehicle and the future position of the second vehicle is shorter than a threshold value (Figures 8, 10 & 12; at least as in paragraphs 0084-0090, wherein vehicle-in-danger information is determined) Examiner notes wherein the vehicle-in-danger information taught by Sakuma is a time to collision determination compared to a threshold, wherein the time to collision between the respective vehicles is a function of position (i.e. relative distance) and speed of the subject vehicle and vehicle in proximity to said subject vehicle.; and 
notifying a driver of the first vehicle of a result of the determination when the distance is shorter than the threshold value (Figure 12; at least as in paragraphs 0087-0090, wherein the driver is alerted “through the speaker 33 and display 35 equipped in the vehicle” based on a vehicle-in-danger information). 
Regarding claim 2, Sakuma further discloses wherein the notifying is performed by using a display or a speaker (Figure 12; at least as in paragraphs 0087-0090, wherein the driver is alerted “through the speaker 33 and display 35 equipped in the vehicle” based on a vehicle-in-danger information)
Regarding claim 3, Sakuma teaches an apparatus (Figure 1, inter-vehicle communication device 11) for a first vehicle, comprising: 
a processor; and a non-transitory memory, storing a program, which when executed by the processor (Figure 1, system control ECU 31, at least as in paragraphs 0036-0037, wherein the ECU 31 is configured and programmed to repeatedly carry out processing, and further wherein information is stored on the ECU 31), causes the processor to perform operations including: 
receiving first positional information, the first positional information including a current position of the first vehicle, a traveling direction of the first vehicle, and a traveling speed of the first vehicle (Figures 1-3; at least as in paragraphs 0021-0023 and 0033-0036, wherein the communication device 11 receives GPS data including position, traveling direction and speed of the subject vehicle equipped with said communication device 11); 
receiving second positional information from a wireless device mounted in a second vehicle, the second positional information including a current position of the second vehicle, a traveling direction of the second vehicle, and a traveling speed of the second vehicle (Figures 1-3; at least as in paragraphs 0005, 0021-0023 and 0033-0036, wherein multiple vehicles each equipped with a communication device 11, transmit traveling information (i.e. GPS data including position, traveling direction speed, etc.) between each other such that the accuracy of position information transmitted from other communications device(s) 11 is enhanced and the position of the communication device can be precisely recognized); 
estimating a future position of the first vehicle on the basis of the first positional information (Figures 10 & 11; at least as in paragraphs 0072-0074 and 0080-0086, wherein based on received positional information, a future position of the vehicle is determined); 
estimating a future position of the second vehicle on the basis of the second positional information (Figures 10 & 11; at least as in paragraphs 0072-0074 and 0080-0086, wherein based on received positional information, a future position of the other (i.e. proximate, preceding, forward, etc.) vehicle is determined); 
determining whether a distance between the future position of the first vehicle and the future position of the second vehicle is shorter than a threshold value (Figures 8, 10 & 12; at least as in paragraphs 0084-0090, wherein vehicle-in-danger information is determined) Examiner notes wherein the vehicle-in-danger information taught by Sakuma is a time to collision determination compared to a threshold, wherein the time to collision between the respective vehicles is a function of position (i.e. relative distance) and speed of the subject vehicle and vehicle in proximity to said subject vehicle.; and 
notifying a driver of the first vehicle of the result of the determination when the distance is shorter than the threshold value (Figure 12; at least as in paragraphs 0087-0090, wherein the driver is alerted “through the speaker 33 and display 35 equipped in the vehicle” based on a vehicle-in-danger information).
Regarding claim 4, Sakuma further discloses wherein the notifying is performed by using a display or a speaker (Figure 12; at least as in paragraphs 0087-0090, wherein the driver is alerted “through the speaker 33 and display 35 equipped in the vehicle” based on a vehicle-in-danger information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references, which are in the same field of endeavor as the instant invention, and also read on several of the currently provided claim limitations;
US 2005/0225457 A1, issued to Kagawa which teaches a vehicle-to-vehicle communication device and method for controlling the same, wherein vehicle positions are communicated between vehicles, such that the accuracy of position of the vehicles in increased, and thus the safety of driving is improved.
US 2015/0353088 A1, issued to Ishikawa, which teaches a vehicle driving assistance apparatus and corresponding method that performs collision avoidance maneuvers/warnings for a driver of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664